Case 8:19-cv-00458-DOC-ADS Document 65 Filed 07/26/19 Page 1 of 5 Page ID #:1235



  Paul E. Burns
  Procopio, Cory, Hargraves & Savage
  525 B. Street, Suite 2200
  San Diego, CA 92101

              RE:    Letter Motion to Compel
                     Rousselot B.V. v. St. Paul Brands, Inc. et al.
                     Case No. 8:19-cv-00458-DOC-ADS

  Dear Mr. Burns:
        Pursuant to Section 9 of the Order Appointed Special Master (Doc. 43),

  Defendants A Q Pharmaceuticals, Inc. and Mailan Nguyen (collectively,

  “Defendants”) submit this Letter Motion requesting that Plaintiff Rousselot B.V.

  (“Plaintiff”) be compelled to comply with its discovery obligations.

        On June 11, 2019, Plaintiff’s counsel was served with Defendant A Q

  Pharmaceuticals’ First Request for Production (Ex. A) and First Set of

  Interrogatories (Ex. B) and Defendant Mailan Nyugen’s First Set of Interrogatories

  (Ex. C). At Plaintiff’s request, Defendants provided Plaintiff an extension of time

  to provide its responses, to July 19, 2019.      On that day, Plaintiff served its

  responses (Ex. D, E & F).

        On July 23, 2019, Defendants’ counsel transmitted a letter to Plaintiff’s

  counsel noting a number of deficiencies in Plaintiff’s discovery responses (Ex. G),

  and requested a meet-and-confer be held to discuss whether Plaintiff would

  supplement its responses.    On July 25, 2019, counsel for the parties held a

  telephonic meet-and-confer on the issues raised in Defendants' July 23, 2019 letter,

  where Plaintiff indicated it would not be supplementing its discovery responses.

                                           1
   Case 8:19-cv-00458-DOC-ADS Document 65 Filed 07/26/19 Page 2 of 5 Page ID #:1236
Stetina Brunda Garred & Brucker
     July 26, 2019
     Page 2

     Thus, Defendants now move via this Letter Motion, and pursuant to Rule 37 of the

     Federal Rules of Civil Procedure, to compel Plaintiff to supplement its responses

     so as to comply with its discovery obligations.

            A.       Boilerplate Objections

            Rule 33(b)(4) requires that “the grounds for objecting to an interrogatory

     must be stated with specificity” and Rule 34(b)(2)(B) requires that a party

     responding to a production request must “state with specificity the grounds for

     objecting to the request, including the reasons.” “Boilerplate objections of any

     type are improper in federal court.” Aecom Energy & Constr., Inc. v. Ripley, 2018

     U.S. Dist. LEXIS 224110 at *17 (C.D. Cal 2018); citing A. Farber & Partners,

     Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal 2006).

            In response to nearly every single document request and interrogatory

     propounded, Plaintiff has asserted at least one “boilerplate” objection containing

     no explanation or specified reason as to the grounds for objecting. An identical

     boilerplate objection on the basis of the attorney-client privilege and the attorney

     work product doctrine, without any explanation, was made to 83 of the 96

     propounded document requests and 20 of the 21 propounded interrogatories. An

     identical boilerplate objection on the basis of the request being “premature,”

     without any explanation, was made to 90 of the 96 propounded document requests

     and 18 of the 21 propounded interrogatories. A boilerplate objection on the basis of

                                              2
   Case 8:19-cv-00458-DOC-ADS Document 65 Filed 07/26/19 Page 3 of 5 Page ID #:1237
Stetina Brunda Garred & Brucker
     July 26, 2019
     Page 3

     the request being “vague and confusing” or “vague, confusing, and indefinite,”

     without any explanation as to what is vague, confusing, and/or indefinite, was

     made to 13 document requests (Request for Production Nos. 74-76, 82, 83, 87-89,

     and 91-95).         A boilerplate objection on the basis of irrelevance or

     nonproportionality to the needs of the case, without any explanation, was made to

     13 document requests (Request for Productions Nos. 78, 82, and 86 through 96).

            Defendants thus move that Plaintiff be compelled to supplement its

     responses by either stating with specificity the grounds for each of these objections

     or by expressly waiving each of these objections.

            B.       Whether Responsive Materials Have Been Withheld

            Rule 34(b)(2)(C) requires that “an objection must state whether any

     responsive materials are being withheld on the basis of that objection.” None of

     Plaintiff’s objections state whether responsive materials have or have not been

     withheld on the basis of that objection. Rule 34(a)(1) also requires if Plaintiff has

     relevant documents or materials in his possession or control, he must produce them

     in response to Defendants' discovery requests. If Plaintiff is not in possession or

     control of relevant materials, he must state under oath that the requested documents

     do not exist or are not in his possession or control. For instance, Request for

     Production Nos. 25-27 and 40 are directly proportional to the needs of this case

     and should already be in the possession of Plaintiff as represented by Plaintiff.

                                              3
   Case 8:19-cv-00458-DOC-ADS Document 65 Filed 07/26/19 Page 4 of 5 Page ID #:1238
Stetina Brunda Garred & Brucker
     July 26, 2019
     Page 4

     However, we are unable to ascertain whether Plaintiff is withholding materials

     responsive to the requests or that the materials do not exist. Defendants thus move

     that Plaintiff be compelled to supplement its responses by stating whether

     responsive materials were withheld on the basis of each and every objection made

     or, if none are produced, whether no such responsive materials exist.

             C.      No Privilege Log

             A party withholding responsive documents on the basis of a claim of

     privilege must "(i) expressly make the claim; and (ii) describe the nature of the

     documents, communications, or tangible things not produced or disclosed – and do

     so in a manner that, without revealing information itself privileged or protected,

     will enable other parties to assess the claim." Fed. R. Civ. P. 26(b)(5)(A)(i)-(ii).

     While     the    rule   “does   not   specify   exactly   how   the   party   asserting

     privilege/protection must particularize its claim… [t]he most common way is by

     using a privilege log, which identifies each document withheld, information

     regarding the nature of the privilege/protection claimed, the name of the person

     making/receiving the communication, the date and place of the communication,

     and the document’s general subject matter.” Victor Stanley, Inc. v. Creative Pipe,

     Inc., 250 F.R.D. 251, 264-65 (D. Md. 2008).

             To the extent that Plaintiff is withholding documents or anything else on the

     basis of attorney-client privilege or the attorney work product doctrine, or any

                                                 4
   Case 8:19-cv-00458-DOC-ADS Document 65 Filed 07/26/19 Page 5 of 5 Page ID #:1239
Stetina Brunda Garred & Brucker
     July 26, 2019
     Page 5

     other claimed privilege, Defendants move that Plaintiff be compelled to

     supplement its responses by providing a privilege log, which particularizes the

     claim of privilege.

            D.       Conclusion

            Defendants move for an Order compelling Plaintiff, within three (3) days

     from the date of the Order, to fully and completely respond to all of Defendants’

     June 11, 2019 Interrogatories and Requests for Production, including each

     Interrogatory and Request for Production, without objections which do not comply

     with Rule 33(b)(4), Rule 34(b)(2)(B), Rule 34(b)(2)(C), or Rule 34(b)(2)(E)(1)1,

     and to the extent that any of its responses withhold any documents or answers, or

     portions thereof upon any claim of privilege, to provide to Defendants a privilege

     log particularizing the claim of privilege.

                                      Very truly yours,

                                      STETINA BRUNDA GARRED & BRUCKER



                                      Gregory K. Clarkson




     1
       Should it be proven that documents are wrongly objected to, Defendants
     respectfully reserve the right to ask the court to exercise judicial discretion to
     exclude such documents in light of the potential for prejudice.
                                                   5
